DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5-6 are cancelled.
Claims 1-4 and 7-10 are currently pending and under examination herein.
Claims 1-4 and 7-10 are rejected.

Response to Amendment
The amendment filed on 27 January 2022 has been entered.  
Amendment of claims 1 and 7-10 is acknowledged.  
The rejection of claims 1-4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Probiotic America as evidenced by Bridgewater is withdrawn in view of Applicant's claim amendment.     

Response to Arguments
In Applicant's arguments, filed 27 January 2022, Applicant requests clarification regarding the objection to the Specification.  The trademark term should be capitalized throughout the specification. The first appearance should also be accompanied by generic terminology, such as supplement comprising 4 bacteriophage strains: LH01-Myoviridae, LL5-Siphoviridae, T4D-Myoviridae, and LL12-Myoviridae. 

	Applicant traverses the 103 rejection of claim 1 by arguing 1) Probiotic America teaches a longer administration period and Bridgewater cannot cure this deficiency, because the disclosed mouse studies were conducted over weeks, 2) only one of the four claimed bacteriophages were discussed in Bridgewater, and 3) Bridgewater is devoid of human studies (Arguments Pg. 4-5, 103 Rejection).  
	
These arguments are not persuasive.  Regarding the first argument, Probiotic America suggests administration for at least 30 days, a range approaching the instantly recited range of 14-28 days.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  In the rejection, Bridgewater's disclosure is relied upon for the motivation of reducing concentrations of different and multiple pathogenic strains when optimizing the duration of bacteriophage administration disclosed by Probiotic America.  
	
Applicant's second point arguing that Bridgewater discloses only one of the four claimed bacteriophages is not persuasive, because the instant claims only require one bacteriophage.  Furthermore, Probiotic America discloses all four claimed options of the bacteriophages and Bridgewater is only relied upon for motivation in optimizing the duration of bacteriophage administration disclosed by Probiotic America.  
	
In the third point, Applicant argues Bridgewater cannot cure the deficiencies of Probiotic America, because Bridgewater is devoid of human studies and a skilled 
As stated above, the instant claims do not require the combination of the 4 bacteriophages.  Regardless, Probiotic America clearly discloses all 4 of the recited bacteriophages and the composition of the instant claims is not novel over the prior art. Bridgewater is only relied upon for motivation in optimizing the duration of bacteriophage administration disclosed by Probiotic America.  Therefore, the 103 rejection has been maintained. 

Specification
The use of the term PreforPro®, which is a trade name or a mark used in commerce, has been noted in this application (¶ 9). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Probiotic America (Perfect Flora, https://web.archive.org/web/20160916133751/https://probioticamerica.com/products/perfect_flora/, 2016; previously cited) in view of Bridgewater (US20200078425A1; previously cited).  Any newly recited portions herein are necessitated by claim amendment.
Regarding claims 1-2, Probiotic America discloses a method of administration of Perfect Flora for at least 30 days to destroy bad bacteria (Probiotic America, Pg. 2, 6th Q/A).  Perfect Flora, a digestive enhancer, contains LH01-Myoviridae, LL5-Siphoviridae, T4D-Myoviridae, and LL12-Myoviridae (Probiotic America Pg. 1, Ingredients). 
Regarding claims 3-4, Probiotic America teaches each serving contains 15 mg of total bacteriophage and 1 million PFU (Probiotic America Pg. 2, Supplement Facts).  
Regarding claim 1, Probiotic America does not specifically teach the composition is administered for 14-28 days; however, Probiotic America suggests administration for at least 30 days to destroy bad bacteria (Probiotic America, Pg. 2, 6th Q/A).
Bridgewater teaches a bacteriophage composition, Myoviridae and Siphoviridae (Bridgewater [39], lines 1-4) and methods for altering an intestinal microbiome of a subject to treat obesity, inflammation, or obesity-associated metabolic disorders, the Bridgewater [6]).  Bridgewater further discloses administration (of bacteriophage composition) is used to reduce concentrations of different and multiple pathogenic strains (Bridgewater [48], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the duration of administration of the bacteriophage containing composition in the method taught by Probiotic America to reduce concentrations of different and multiple pathogenic strains (Bridgewater [48], lines 1-3).
Claims 7-10 recite an intended result of the method.  Probiotic America in view of Bridgewater discloses the method of claim 1; therefore, the limitations of claims 7-10 are inherently taught. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657